        Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMTRUST NORTH AMERICA, INC. on
behalf of Technology Insurance Company, Inc.
and Security National Insurance Company,
                       Plaintiﬀ,                 OPINION & ORDER
                 – against –                      18 Civ. 3779 (ER)

SIGNIFY INSURANCE LTD.,

                       Defendant.


SIGNIFY INSURANCE LTD.,
                       Counter Claimant,

                 – against –

AMTRUST NORTH AMERICA, INC. on behalf
of Technology Insurance Company, Inc. and
Security National Insurance Company,
                       Counter Defendant.


SIGNIFY INSURANCE LTD.,
                          Mird Party Plaintiﬀ,

                 – against –

SECURITY NATIONAL INSURANCE
COMPANY, AND TECHNOLOGY INSURANCE
COMPANY, INC.,
                       Mird Party Defendants.
              Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 2 of 17




RAMOS, D.J.:
           AmTrust North America, Inc. (“AmTrust”), on behalf of its underwriters, sued Signify
Insurance Ltd. (“Signify”), for breaching a reinsurance agreement by failing to provide collateral
allegedly required by the agreement. Signify ﬁled six counterclaims against AmTrust and six
third-party claims against its underwriters, Technology Insurance Company, Inc. (“Technology
Insurance”) and Security National Insurance Company (“Security National”), on the theory that
the reinsurance agreement had been rescinded or, in the alternative, that, if the reinsurance
agreement was still in force, it was AmTrust and its underwriters that breached. On July 11,
2019, the Court granted AmTrust’s motion to dismiss two of Signify’s counterclaims/third-party
claims (hereinafter, “counterclaims”), and denied Signify’s motion to dismiss AmTrust’s
complaint in its entirety and to grant all of its counterclaims except its sixth counterclaim. See

AmTrust N. Am., Inc. v. Signify Ins. Ltd., No. 18 Civ. 3779 (ER), 2019 WL 3034891 (S.D.N.Y.
July 11, 2019) (hereinafter, the “Opinion and Order”).
           Before the Court is AmTrust’s pre-discovery motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56, seeking entry of judgment on behalf of AmTrust against
Signify on AmTrust’s complaint and dismissing Signify’s counterclaims in their entirety. Doc.
50. Also before the Court is Signify’s motion for leave to ﬁle a sur-reply. Doc. 71. For the
following reasons, both motions are GRANTED.
I.         BACKGROUND
               Factual Background1
           Me Court assumes familiarity with its prior Opinion and Order. Me facts below are only
those necessary to resolve the motion at hand.
           Employers HR, LLC (“Employers HR”) provides outsourced human resources, tax and
insurance services to temporary staﬃng agencies. Doc. 65 ¶ 2. As part of its insurance services
business, Employers HR provides workers’ compensation insurance to its clients’ employees. Id.



1
    Mese facts are taken from the parties’ Rule 56.1 Statements of Fact. Mey are undisputed, unless otherwise stated.



                                                           2
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 3 of 17




In 2016, Employers HR began exploring the possibility of obtaining a captive insurance
program, and Signify, a Bermuda captive insurance company, was formed. Id. ¶ 3.
       On March 18, 2016, Employers HR and Signify entered into an agreement with AmTrust,
a Delaware company with a principal place of business in New York (the “Program Agreement”).
Id. ¶ 5. Pursuant to the Program Agreement, AmTrust agreed that Technology Insurance and
Security National would underwrite and issue certain insurance policies to Employers HR, which
would be reinsured by Signify. Id. Me Program Agreement had an estimated gross written
premium of $9,062,903. Doc. 52, Ex. 6 ¶ 5.1. In relevant part, it required Employers HR to
maintain two types of security designated as “Required Security”: (1) Loss Fund collateral, and
(2) Gap collateral. Id. ¶ 11. Loss Fund collateral was deﬁned as “equal to net ceded premium,
less: (i) captive manager fee, if any; and (ii) Reinsurer’s proportional share of paid Ultimate Net

Loss (as deﬁned in the Reinsurance Agreement) and the working claim account.” Id. Gap
Collateral was deﬁned as “the diﬀerence between [Signify’s] aggregate retention and the Loss
Fund.” Id. Me Program Agreement was made subject to the further execution of a captive
reinsurance agreement (the “Reinsurance Agreement”). Id. ¶ 13.
       According to Signify, “AmTrust agreed that it would issue insurance policies in good
faith to all Employers HR clients that satisﬁed AmTrust’s underwriting guidelines.” Doc. 65 ¶ 5.
Beginning on April 1, 2016, AmTrust—through its underwriters, Technology Insurance and

Security National—issued 66 workers’ compensation policies to the customers of Employers
HR. Doc. 52, Ex. 4 ¶¶ 17–82. Each contained an expiration date of April 1, 2017. Id. At the
outset, AmTrust approved new policies within 24–48 hours. Doc. 65 at 19. In April alone,
AmTrust approved and issued nine policies for Employers HR and did not decline any
submissions. Id.
       In June 2016, AmTrust hired Chris Foy as its new president of underwriting. Id. at 20.
During June and July, Employers HR submitted six prospective accounts for underwriting that
were rejected, despite satisfying AmTrust’s underwriting guidelines. Id. at 19. Employers HR
had several phone calls with AmTrust to inquire as to why these new policies were being


                                                 3
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 4 of 17




declined, but did not receive any aﬃrmative answers. Id. at 20. At some point that summer,
Signify maintains that it was ultimately advised that AmTrust was no longer interested in writing
business for Employers HR, and that this change of heart was driven by Foy. Id. Because of
these declinations, Employers HR began submitting requests for more conservative accounts—
for example, smaller clients with lower proﬁt margins—beginning in August 2016. Id. at 19–21.
During a conversation on September 30, 2016 Amtrust advised Signify that it was no longer
comfortable with the types of accounts Employers HR had previously submitted and that it was
looking to exit the business of underwriting those types of policies. Id. at 21. Several of
Employer HR’s business competitors who had agreements with AmTrust experienced the same
treatment. Id.
       Signify and AmTrust proceeded to execute the Reinsurance Agreement on September 26,

2016, with a term of April 1, 2016 through March 31, 2017. Doc. 65 ¶¶ 6, 8. Pursuant to that
agreement, Signify agreed to reinsure a portion of the policies that AmTrust issued. Id. ¶ 7.
Under the Reinsurance Agreement, AmTrust was to issue regular reports setting forth the balance
due or recoverable from Signify, and Signify was bound by “all loss settlements.” Id. ¶¶ 9–10.
Me Reinsurance Agreement provided three modes of termination, one of which, as relevant here,
allowed AmTrust to terminate the contract on thirty days’ notice in the event of a material
breach. Id. ¶ 19. Me agreement described Signify’s obligations after the contract’s termination:
           In the event this Agreement is terminated or expires, [Signify] shall continue
           to be liable for all Policies underwritten and bound prior to the termination
           or expiration date, and for all Policies with eﬀective dates prior to the ter-
           mination date, but issued after the Termination date, until the Policies’ ex-
           piration, cancellation or non-renewal, whichever shall occur ﬁrst.
                                               ***
           [Signify] agrees that the Required Security will remain in place throughout
           the term of this Agreement and thereafter until: 1. All claims under the
           Policies reinsured hereunder have been closed; or 2. 3 years after the last
           claim has been reported under the Policies; whichever is later.
Doc. 52, Ex. 8 at Art. 3, Art. 28.L. Me second subsection further provided that Signify “agrees
that if any claim under a Policy reinsured hereunder is reported after the expiration of such



                                                 4
           Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 5 of 17




Required Security, [Signify] will deliver to [AmTrust] collateral equal to the [Signify’s]
obligations for such claim.” Id. at Art. 28.L.
         Me Reinsurance Agreement also contained security provisions substantially similar to
those adopted by the Program Agreement. Doc. 65 ¶¶ 6, 11. For example, it required Signify to
provide AmTrust with “Required Security,” consisting of Loss Fund collateral, Gap collateral,
and any additional collateral required by law. Id. ¶ 12. Me “Loss Fund” was deﬁned as “an
amount equal to the Net Ceded Premium less Reinsurer’s proportional share of paid Ultimate Net
Loss hereunder.” Id. ¶ 13. Signify characterizes the Loss Fund as “consist[ing] of the premiums
to which Signify would be entitled as reinsurer of the policies.” Id. at 21. In other words,
“AmTrust would pay claims on the policies out of these funds, and the Reinsurance Agreement
contemplated that AmTrust would cede these premiums to Signify as long as Signify posted

collateral to secure AmTrust against policy claims.” Id. Signify was not entitled to payment of
any premium until seven days after it had provided the full Loss Fund collateral. Id. ¶ 14. As for
Gap collateral, Signify was required to provide $4,480,229 by August 31, 2016, and to increase
the collateral in increments of approximately $244,376 on October 1, November 1, and
December 1, 2016. Id. ¶ 16. Me Gap collateral was to total $5,213,358 by December 1, 2016.
Id.
         AmTrust selected Comerica Bank for the issuance of Letters of Credit (“LOC”) to secure

the required collateral. Id. at 21–22. Signify missed the Gap collateral payments due on both
October 1 and November 1, though it disputes that AmTrust expected strict compliance with
these dates. 2 Id. ¶ 22–23. On November 7, 2016, AmTrust wrote to Signify to advise that it had
not yet received the LOCs required for the Employers HR collateral. Id. ¶ 25. Signify advised
AmTrust that it was attempting to resolve the issue. Id. ¶¶ 26–27. By November 16, 2016,
Signify had provided Comerica Bank with the documentation necessary to issue the LOCs. Id.
at 21–22. For several weeks, the two companies exchanged various e-mails regarding the

2
  It is undisputed that Signify did not post the August 31 security. However, Signify does dispute that it was required
to do so, as the Reinsurance Agreement was not executed until September 26. Doc. 65 ¶ 21.



                                                          5
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 6 of 17




delayed payments. Id. ¶¶ 28–33. On November 28, Comerica Bank advised AmTrust that it had
received all the documentation necessary to issue the LOCs. Id. at 22. On that same date,
AmTrust’s chief underwriting oﬃcer wrote Signify’s president:
           Me Agreement requires Signify to post security. See Agreement at Art. 9.K
           and Art. 28. Nonetheless, Signify has failed to do so. Signify’s breach sub-
           stantially defeats the purpose of the Agreement. Accordingly, unless Sig-
           nify posts security in full, in the amount of $5,915,888, which consists of
           $5,213,358, the amount set out in the Agreement, and $702,530 for the
           Bridge HRO policy, within thirty days, . . . [AmTrust] hereby terminates the
           Agreement from inception.
Doc. 52, Ex. 9.
       Two days later, on November 30, 2016, Signify caused Comerica Bank to issue standby
letters of credit for $1,508,242 and $3,460,739. Doc. 36, Exs. 3–4. Me letters designated
AmTrust’s underwriters, Technology Insurance and Security National, as the beneﬁciaries. Id.
Mis sum, $4,968,981, equaled the exact amount of Gap collateral due on November 1, 2016,
according to the schedule in the Reinsurance Agreement. Doc. 65 ¶ 38.
       On December 1, 2016, AmTrust advised Signify that additional security was needed, in
part for the December Gap collateral payment. Doc. 65 ¶ 43. Mat same day, Signify’s president
responded: “Excellent, glad to have this behind us. Please let us know the ﬁnal number for 12/1.
We are working with [another company] to ﬁnalize additional capacity they will provide and
they are also interested in the ﬁnal number in order to fund.” Id. ¶ 44. On December 8, 2016,

AmTrust sent Signify an updated Gap collateral schedule and advised that Signify needed to post
an addition $1,306,346 in security. Id. ¶ 50.
        In a letter dated December 20, 2016, Signify’s president wrote to AmTrust’s chief
underwriting oﬃcer purporting to accept AmTrust’s termination of the Reinsurance Agreement:
“Signify Insurance, Ltd. (‘Signify’) has received your termination letter dated November 28,
2016 and hereby accepts your termination of our Agreement from Inception (4/1/2016). Please
kindly return the LOC’s to Comerica Bank for cancelation within the next 7 business days.”
Doc. 52, Ex. 10 at 2.



                                                6
            Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 7 of 17




         In a letter emailed the next day, December 21, 2016, and sent by overnight delivery,
AmTrust’s chief underwriting oﬃcer wrote to Signify’s president, ignoring Signify’s
“acceptance” of termination, and withdrawing its notice of intent to terminate:
              [AmTrust] acknowledges that Signify posted $4,968,981 in collateral by
              Letters of Credit issued on November 30, 2016. In light of Signify’s partial
              performance, [AmTrust] withdraws its notice of its intent to terminate the
              Agreement on December 28, 2016 and will provide you with cession state-
              ments. Additionally, I note that the Agreement requires Signify to post an
              additional $1,306,346 in collateral, which is currently overdue. Mis amount
              represents the December 1st installment and additional collateral required
              due to the increase in gross written premium. As Signify is aware, this
              amount is subject to further change based on gross written premium. I re-
              quest that Signify post the collateral that is currently overdue within thirty
              days.
Doc. 65 ¶ 54. Signify points out that neither of AmTrust’s letters referenced the Loss Fund
collateral.
         AmTrust continued to send Signify the monthly reports required by the Reinsurance
Agreement, id. ¶ 55, but Signify made no further Gap collateral payments, id. ¶ 20. Neither has
Signify ever posted Loss Fund collateral. Id. ¶ 15.3 On at least two occasions in 2017, Signify’s
president inquired as to the cession payments. Id. ¶ 56–60. In response to a November 2017
inquiry, AmTrust sent Signify its monthly cession statement for the Reinsurance Agreement. Id.
¶ 61. After a series of e-mails regarding the cession payments, AmTrust sent the following e-
mail to Signify:
              Per Signify’s request, it used LOCs, rather than trust accounts, to secure its
              obligations under the Treaty. Per my November 7, 2017 email to you, Sig-
              nify is required to post an additional $1,400,517 GAP collateral. Please
              note, as previously advised by Jaimi-Lynn Lombaro’s [sic] November 15,
              2017 email below, that the October 2017 cession statements show balances
              due to Signify of $1,646,532.12 from Technology Insurance Company and
              $2,686,029.20 from Security National Insurance Company. In accordance

3
  Signify maintains that it was not obligated to do so, and that any failure to do so was not a material breach of either
the Program Agreement or the Reinsurance Agreement because of an “oﬀset” provision in the Reinsurance
Agreement. Doc. 65 ¶ 15. According to this provision, Signify maintains that it was entitled to “secure its share of
the Ultimate Net Loss with ceded premiums due and owing to Signify, and that AmTrust could oﬀset its premium
payments due Signify against payments Signify owes under the Agreement.” Id. ¶¶ 12, 15.




                                                           7
          Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 8 of 17




           with Art. 28.F(l)(b) (i) & (ii) of the Treaty, Signify is obligated to increase
           the LOCs by those amounts and those balances cannot be released to Signify
           until AmTrust has received conﬁrmation from the bank that the LOCs have
           been increased in the amounts required. In order to avoid legal proceedings,
           Signify must increase the LOCs by $5,733,078.32 no later than December
           22, 2017 at the latest. Please advise when Signify expects to have the in-
           creased LOCs in place.
Id. ¶ 64. AmTrust continued to send collateral schedules to Signify on a regular basis, even after

commencing this action. Id. ¶ 65. Signify has never contested the accuracy of these reports. Id.
¶ 69.
        Me current gross written premium is $6,647,522 for Technology Insurance and
$14,638,788 for Security National, totaling $21,286,310. Id. ¶ 71. In November 2019, AmTrust
advised Signify that its letter of credit to secure its obligations to Security National was
$459,625.22 less than current paid losses. Doc. 52, Ex. 15 at 2. Signify’s total Gap deﬁciency is
currently $1,678,734. Doc. 65 ¶ 72.
           Procedural History
        On April 27, 2018, AmTrust, on behalf of its underwriters, ﬁled the instant action against
Signify. Doc. 1. It claims that Signify breached the Reinsurance Agreement by failing to
increase Gap collateral by $1,400,517, which was due on December 1, 2016, and by completely
failing to pay the Loss Fund collateral, which at the time of ﬁling, AmTrust claimed to amount to
$2,094,767.33. Id. at 2–3. It also seeks a declaration that Signify “is required, and will remain
required, to post collateral to secure its obligations pursuant to the terms of the Reinsurance
Contract.” Id. at 3–4.
        On July 20, 2018, Signify answered and ﬁled counterclaims against AmTrust and third-
party claims against AmTrust’s underwriters. Doc. 10. On September 27, 2018, it amended its
counterclaims and third-party claims. Doc. 30 at 26–32. In its ﬁrst counterclaim, Signify seeks a
declaration that the Reinsurance Agreement has been “terminated, cancelled, and/or rescinded
from inception”; that AmTrust or its underwriters must return the letters of credit; and that
AmTrust or its underwriters must reimburse Signify for expenses associated with the
Reinsurance Agreement and for any amounts drawn on the letters of credit. Id. at 7. Its second


                                                  8
          Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 9 of 17




counterclaim asks the Court to rescind the Reinsurance Agreement and to return Signify to the
status quo pre-contract. Id. at 27–28. Me third counterclaim alleges unjust enrichment and asks
the Court to order AmTrust to return the letters of credit. Id. at 28–29. Me fourth counterclaim
alleges that AmTrust breached the Reinsurance Agreement by failing to provide $11,728,166.75
in Net Ceded Premiums and $3,607,613.34 in unidentiﬁed total liabilities. Id. at 29–30. Me ﬁfth
counterclaim seeks a declaration that: (1) AmTrust must pay the Net Ceded Premiums and other
liabilities; (2) that Signify need not indemnify or provide collateral to AmTrust or its
underwriters for any losses incurred after 12:01 a.m. on April 1, 2017; (3) that AmTrust and its
underwriters return the letters the credit and reimburse Signify for any amounts drawn from the
letters of credit or associated with maintaining the letters after 12:01 a.m. on April 1, 2017. Id. at
32. Me sixth counterclaim alleges that AmTrust, Technology Insurance, and Security National,

breached the underlying program agreement by failing to underwrite and issue new policies for
Employers HR. Id. at 32. It argues that this breach hurt Signify because it lost out on the
opportunity to receive premiums from these new policies. Id.
       On November 1, 2018, AmTrust moved for judgment on the pleadings, pursuant to
Federal Rule of Civil Procedure 12(c), to dismiss Signify’s ﬁrst and second counterclaims. Doc.
33. On the same day, Signify moved for judgment on the pleadings to dismiss AmTrust’s
complaint in its entirety and to grant all of its counterclaims, except the sixth counterclaim. Doc.

32.
       On July 11, 2019, the Court granted AmTrust’s motion and denied Signify’s motion. See
Opinion and Order. Me Court found that a valid contract existed between the two parties, and
that AmTrust had not rescinded it in its November 28 letter. Id. at *6–8. Instead, the Court
found that this letter was a request to cure, known as a “dunning letter.” Id. at *6. Merefore, it
did not give Signify the right to rescind the Reinsurance Agreement. Id. at *7. Me Court also
found that Signify had not performed under the Reinsurance Agreement because it failed to post
all of the required collateral, ﬁnding that “the Reinsurance Agreement mandated that Signify post
Loss Fund collateral” and “required Signify to provide gap collateral to AmTrust.” Id. at *8.


                                                  9
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 10 of 17




Finally, the Court rejected Signify’s arguments that AmTrust had performed inadequately under
the Reinsurance Agreement. Id. at *8–9. As the Court found, “under the contract, AmTrust’s
duties to cede the ‘Gross Ceded Premium’ and to remit the ‘Net Ceded Premium’ to Signify
never arose.” Id. at *9.
       Signify has not yet posted the required security. On October 10, 2019, Signify advised
the Court that it was insolvent. Doc. 55 at 3:20–4:6. On November 6, 2019, AmTrust advised
Signify that its current security shortfall was $1,678,694 and that Signify’s share of paid losses
ceded by Security National exceed the line of credit Signify had provided by $459,652.22. Doc.
52, Ex. 15; Doc. 52 ¶ 18. AmTrust ﬁled the instant motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 on January 15, 2020—before conducting fact discovery—
seeking entry of judgment on AmTrust’s complaint and dismissing Signify’s remaining

counterclaims in their entirety. Doc. 50.
II.    LEGAL STANDARD
       Summary judgment is only appropriate where the “materials in the record, including
depositions, documents, electronically stored information, aﬃdavits or declarations, stipulations
(including those made for purposes of the motion only), admissions, interrogatory answers, [and]
other materials” show “that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a)–(c). “An issue of fact is ‘genuine’
if the evidence is such that a reasonable jury could return a verdict for the non-moving
party.” Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011)
(citing SCR Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is
“material” if it might aﬀect the outcome of the litigation under the governing law. Id (citing
Warshawsky, 559 F.3d at 137).

       Me party moving for summary judgment is ﬁrst responsible for demonstrating the
absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986); see also Atl. Mut. Ins. Co. v. CSX Lines, L.L.C., 432 F.3d 428, 433 (2d Cir. 2005). If the
moving party meets its burden, “the nonmoving party must come forward with admissible


                                                 10
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 11 of 17




evidence suﬃcient to raise a genuine issue of fact for trial in order to avoid summary judgment.”
Saenger v. Monteﬁore Med. Ctr., 706 F. Supp. 2d 494, 504 (S.D.N.Y. 2010) (quoting Jaramillo v.
Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).
       In deciding a motion for summary judgment, the Court must “construe the facts in the
light most favorable to the non-moving party and must resolve all ambiguities and draw all
reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)
(internal quotation marks and citation omitted). However, a motion for summary judgment
cannot be defeated on the basis of conclusory assertions, speculation, or unsupported alternative
explanations of facts. Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 310 (2d
Cir. 2008); see also Senno, 812 F. Supp. 2d at 467 (citing Scotto v. Almenas, 143 F.3d 105, 114
(2d Cir. 1998)). Me non-moving party must do more than show that there is “some metaphysical

doubt as to the material facts.” McClellan v. Smith, 439 F.3d 137, 144 (2d Cir. 2006) (quoting
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). To defeat a
motion for summary judgment, “the non-moving party must set forth signiﬁcant, probative
evidence on which a reasonable fact-ﬁnder could decide in its favor.” Senno, 812 F. Supp. 2d at
467–68 (citation omitted).
       Nonetheless, “summary judgment may not be granted simply because the court believes
that the plaintiﬀ will be unable to meet his or her burden of persuasion at trial. Mere must either

be a lack of evidence in support of the plaintiﬀ’s position or the evidence must be so
overwhelmingly tilted in one direction that any contrary ﬁnding would constitute clear
error.” Danzer v. Norden Systems, Inc., 151 F.3d 50, 54 (2d Cir. 1998) (internal citations
omitted).
III.   DISCUSSION
       AmTrust moves for summary judgment on its contract claim and its request for a
declaration that Signify will remain required to post collateral to secure its obligations under the
Reinsurance Agreement, as well as dismissal of all of Signify’s remaining counterclaims.
Signify has failed to address most of AmTrust’s arguments, and contests solely the granting of


                                                 11
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 12 of 17




summary judgment on its sixth counterclaim. Although Signify contests granting pre-discovery
summary judgment, it has not indicated what additional discovery it would need to raise genuine
issues of material fact as to any of these claims. Fed. R. Civ. P. 56(d); see also Wells Fargo Bank
Northwest, N.A. v. Taca Int’l Airlines, S.A., 247 F. Supp. 2d 352, 360 (S.D.N.Y. 2002) (granting
pre-discovery motion for summary judgment where, in part, “Defendants ha[d] not ﬁled a Rule
56(f) aﬃdavit or otherwise claimed that they lacked adequate information to oppose the motion,
and thus waived any claim that adjudication of Plaintiﬀ’s motion should await further
discovery”). Accordingly, for the following reasons, AmTrust’s motion is GRANTED.
           Waived Arguments
       Because Signify has failed to address AmTrust’s arguments regarding all but Signify’s
sixth counterclaim, the Court considers these waived. See In re UBS AG Sec. Litig., No. 07 Civ.
11225 (RJS), 2012 WL 4471265, at *11 (S.D.N.Y. Sept. 28, 2012) (arguments not addressed in
opposition are conceded). Me Court has reviewed AmTrust’s arguments and ﬁnds them
meritorious. First, AmTrust has clearly established breach of the Reinsurance Agreement: As
the Court found in its prior Opinion and Order, the Reinsurance Agreement was a valid contract
between the parties, AmTrust performed its obligations under the Reinsurance Agreement by
handling worker’s compensation claims arising under the policies it issued to Employers HR and
reporting the results to Signify, Signify breached the agreement by not posting the required
collateral, and damages resulting from that breach total $1,678,732—the amount of the shortfall.
Second, the Reinsurance Agreement, by its plain terms, states that Signify is required, and will
remain required, to post collateral to secure its obligations under the contract. As such, a
declaratory judgment to that eﬀect is appropriate here. Vird, Signify’s third counterclaim is
based on Signify’s contention that the Reinsurance Agreement had been rescinded, an argument

that the Court has already rejected. See Opinion and Order at *6–7. Fourth, Signify’s fourth and
ﬁfth counterclaims fail because the Reinsurance Agreement clearly provides that Signify’s
obligations continue beyond the lifetime of the agreement itself, speciﬁcally until: (1) all claims
under the policies have been closed, or (2) three years after the last claim has been reported


                                                 12
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 13 of 17




under the policies, whichever is later. Doc. 52, Ex. 8 at Art. 28.L. Accordingly, the Court grants
AmTrust’s motion for summary judgment on its breach of contract and declaratory judgment
claims, and on Signify’s third through ﬁfth counterclaims.
            Signify’s Claim for Breach of the Program Agreement
        “Under New York law, the ‘essential elements of a breach of contract cause of action are
the existence of a contract, the plaintiﬀ’s performance pursuant to the contract, the defendant’s
breach of his or her contractual obligations, and damages resulting from the breach.’” LaRoss
Partners, LLC v. Contact 911 Inc., No. 11 Civ. 1980 (ADS) (ARL), 2015 WL 2452616, at *6
(E.D.N.Y. May 21, 2015) (quoting Canzona v. Atanasio, 118 A.D.3d 837 (2d Dep’t 2014)). A
party “will not be able to prevail on its breach of contract claim unless it . . . proves, by a
preponderance of the evidence, that it performed its own obligations under the contract.” Id.; see
also Nature’s Plus Nordic A/S v. Natural Organics, Inc., 980 F. Supp. 2d 400, 412 (E.D.N.Y.
2013) (“[I]n order to prevail on a breach of contract claim, a plaintiﬀ must establish performance
of each of its obligations under the contract, not just those obligations that the defendant
previously cited as a basis for termination.”). However, “[a] fundamental principle of contract
law provides that the material breach of a contract by one party discharges the contractual
obligations of the non-breaching party.” Bear, Stearns Funding, Inc. v. Interface Grp.-Nevada,
Inc., 361 F. Supp. 2d 283, 291 (S.D.N.Y. 2005) (citing In re Lavigne, 114 F.3d 379, 387 (2d Cir.
1997)); see also VFS Fin., Inc. v. Falcon Fifty LLC, 17 F. Supp. 3d 372, 379 (S.D.N.Y. 2014)
(“Under New York law, a party’s performance under a contract is excused where the other party
has substantially failed to perform its side of the bargain or, synonymously, where that party has
committed a material breach.” (internal quotation marks omitted) (quoting Merrill Lynch & Co.
Inc. v. Allegheny Energy, Inc., 500 F.3d 171, 186 (2d Cir. 2007)).

        In its sixth counterclaim, Signify asserts that AmTrust breached the Program Agreement
because “[f]rom on or about July 31, 2016 onward . . . [AmTrust] abruptly and without
explanation refused to underwrite any policies reﬂecting new business applied for by Employers




                                                  13
           Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 14 of 17




HR.”4 Doc. 52, Ex. 4 ¶ 143. It alleges that, because of this breach, it “lost out on the beneﬁt of
its bargain, i.e., the gains it would have made from reinsuring the policies that should have been
issued.” Id. ¶ 144. AmTrust argues that summary judgment should be granted in its favor
because both Signify and Employers HR breached the Program Agreement prior to July 31, 2016
by failing to post the required security—i.e. the Loss fund collateral. 5 Moreover, for the ﬁrst
time on reply, AmTrust argues that Signify has failed to specify any part of the Program
Agreement that AmTrust allegedly breached. Because AmTrust failed to raise this argument in
its initial motion for summary judgment, Signify requests that the Court consider an April 9,
2020 letter as its sur-reply. Doc. 71. Me Court grants this request.
             Breach of the Program Agreement
         According to Signify’s allegations, AmTrust’s failure “to in good faith underwrite and, in
accordance with its guidelines, issue policies respecting new business for Employers HR was a
breach of the Program Agreement.” Doc. 52, Ex. 4 ¶ 84. In other words, “AmTrust . . . did not
act in good faith in its refusal to underwrite policies.” Id. ¶ 143. In opposition to AmTrust’s
motion, Signify has provided a declaration from its president, Michael Easton, stating that
Employers HR entered into the Program Agreement with the understanding that “each
prospective new client of Employers HR would be reviewed by AmTrust’s insurance broker
(‘AmWins’), and if the new client satisﬁed a certain set of parameters, a policy would be
underwritten immediately.” Doc. 66 ¶ 7.
         However, “a plaintiﬀ may not rely on a self-serving declaration to create a justiciable
issue where none otherwise exists.” Shron v. LendingClub Corp., 19 Civ. 6718 (AT), 2020 WL
3960249, at *4 (S.D.N.Y. July 13, 2020). Here, Signify neither oﬀers documents to support
Easton’s understanding (documents that, presumably, would readily be in its possession); nor


4
 In his declaration, Signify’s president, Michael Easton, asserts that this breach actually occurred beginning in June
2016. Doc. 66 ¶ 15.
5
  Under both the Program Agreement and the Reinsurance Agreement, Gap collateral was not due until, at the
earliest, August 2016, and so Signify’s failure to post Gap collateral in August could not have excused AmTrust’s
alleged breach in July.



                                                          14
         Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 15 of 17




does it identify what parameters the policies supposedly had to meet, or even which policies
were ultimately denied. As AmTrust argues, Signify has not pointed the Court to any particular
provision of the Program Agreement that was supposedly breached. Indeed, the Program
Agreement’s terms are clear. Signify does not contest that the Program Agreement is based on
an estimated Gross Written Premium of $9,062,903. Neither does it contest that AmTrust
exceeded this Gross Written Premium, writing policies that generated $21,286,310 in premium.
By all accounts, then, AmTrust more than met its contractual obligations. Easton’s declaration is
insuﬃcient to raise a question of material fact when the agreement’s terms, and AmTrust’s
performance under those terms, are unambiguous.
            Loss Fund Collateral
        Even if the Court were to have found that a question of material fact existed as to
AmTrust’s performance under the Program Agreement, it is undisputable that Signify materially
breached the Program Agreement when it failed to post the Loss Fund collateral. Signify does
not contest that it failed to post any Loss Fund collateral at any time. However, it argues that
because the agreements deﬁned the Loss Fund collateral as the same amount as the ceded
premiums it, as reinsurer, would receive from AmTrust, and because AmTrust would retain these
premiums if Signify did not post the collateral, AmTrust “thus would be equally as secure as if
Signify had posted the collateral.” Doc. 67 at 2. Furthermore, AmTrust’s failure to inquire about
the Loss Fund collateral, it maintains, conﬁrms that AmTrust did not view the Loss Fund
collateral as material.
        Signify’s interpretation of its obligations to post Loss Fund collateral does not square
with the clear language of the Program Agreement. Just as the Court found that the Reinsurance
Agreement was unambiguous, so too does it ﬁnd that the Program Agreement is unambiguous in

its collateral requirement. “[A] written agreement that is complete, clear and unambiguous on its
face must be enforced according to the plain meaning of its terms.” Greenﬁeld v. Philles
Records, Inc., 780 N.E.2d 166, 170 (N.Y. 2002). A contact is unambiguous if it has “deﬁnite and
precise meaning, unattended by danger of misconception in the purport of the policy itself, and


                                                 15
          Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 16 of 17




concerning which there is no reasonable basis for a diﬀerence of opinion.” Breed v. Ins. Co. of N.
Am., 385 N.E.2d 1280, 1282 (N.Y. 1978). Such is the case here. As is relevant, the Program
Agreement unequivocally provides that:
             Employers HR is obligated to ensure that the following Required Security
             is maintained: (a) Loss Fund Collateral: Loss Fund is equal to net ceded
             premium, less: (i) captive manager fee, if any; and (ii) Reinsurer’s propor-
             tional share of paid Ultimate Net Loss (as deﬁned in the Reinsurance Agree-
             ment) and the working claim account. . . . .
Doc. 52, Ex. 6 at Art. 11 (emphasis added). Mis language leaves no room for Signify’s
contention that it was not required to post the Loss Fund collateral. As such, the Court ﬁnds that,
as a matter of law, Signify’s failure to do so constituted a breach of the Program Agreement.
        Neither can it seriously be contested that Signify’s breach was material. “A breach is

material if it ‘go[es] to the root of the agreement between the parties [and] is so substantial that it
defeats the object of the parties in making the contract.’” Falcon Fifty LLC, 17 F. Supp. 3d at
379–380 (quoting Frank Felix Assocs., Ltd. v. Austin Drugs, Inc., 111 F.3d 284, 289 (2d Cir.
1997)). “[I]n most cases, the question of materiality of breach is a mixed question of fact and
law—usually more of the former and less of the latter—and thus is not properly disposed of by
summary judgment.” Bear, Stearns Funding, Inc., 361 F. Supp. 2d at 295. However, as AmTrust

argues, “[t]he failure to tender payment is a material breach of a contract.” Jafari v. Wall Findlay
Galleries, 741 F. Supp. 64, 67 (S.D.N.Y. 1990). Moreover, as AmTrust notes, it is “currently
owed more than $400,000 in paid losses that Signify has failed to pay, alleging that it is ‘without
funds.’” Doc. 70 at 2–3. Mis surely goes to the “root” of the parties’ agreement and cannot
negate AmTrust’s supposed failure to more promptly alert Signify of its breach. 6 Signify’s

6
  In the alternative, Signify argues that even if the Loss Fund collateral was a material requirement of the Program
Agreement, there is an issue of fact as to whether AmTrust waived that requirement when it focused exclusively on
the Gap collateral in its emails regarding the Reinsurance Agreement; and that AmTrust is barred by the election of
remedies doctrine from asserting that the Loss Fund collateral provision was material because it continued to accept
beneﬁts under the Program Agreement by writing new—though more conservative—policies for several months in
2016. Mese arguments are also unavailing. First, there is no issue of fact as to whether AmTrust waived the Loss
Fund collateral due under the Program Agreement in its e-mails regarding Signify’s breaches under the Reinsurance
Agreement. Mat correspondence did not refer to the Program Agreement at all. Second, if any party has an
“election of remedies problem,” it is Signify, which continued to deal with AmTrust despite its supposed breach in




                                                        16
          Case 1:18-cv-03779-ER Document 73 Filed 07/22/20 Page 17 of 17




failure to timely post Loss Fund collateral, then, constituted a material breach of the Program
Agreement that pre-dated any supposed breach by AmTrust.
IV.      CONCLUSION
         For the foregoing reasons, AmTrust’s motion is GRANTED. Me Clerk of Court is
respectfully directed to terminate the motions, Docs. 50, 71, and to close the case.


Dated:     July 22, 2020
           New York, New York

                                                                      EDGARDO RAMOS, U.S.D.J.




July of 2016, including by entering into the Reinsurance Agreement in September 2016 and posting part of the
required security that November.




                                                       17
